DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Formal Matters
Claims 1-13, as originally filed, are pending and have been examined on the merits.
Priority
Acknowledgement is made of this continuation of U.S. Non-provisional Application No. 15/812,978, filed on 11/14/2017, which is a continuation of U.S. Non-provisional Application No. 14/420,765, filed on 2/10/2015, where the instant Application claims foreign priority under 35 U.S.C. 119(a)-(d) to European Patent Application Nos. EP12191957.5, EP13174656.2, EP13176500.0, and EP13184702.2, filing dates 11/09/2012, 07/02/2013, 07/15/2013 and 09/17/2013, respectively.  The certified copies have been electronically retrieved in the present application, filed on 05/5/2020.  The effective filing date for the instant Application is 11/9/2012.  It is noted that the effective filing date of one or more claims may change in future Actions due to amendments or further review of the priority document(s).

Claim Objection

Claims 1 and 2 are objected to due to the following informality:
Claims 1 and 2, both at lines 6-7, recite “an enzyme composition comprising at least two cellulase.”  It appears that the “cellulase” is a typographical error for “cellulases.” Appropriate correction is requested. 

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-13 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention.
Claim 1 recites steps (a), (b) and (d) as optional steps.  The claim is unclear whether they are optional steps and therefore are not required in the process, or, based on step (c) the steps require the non-option alternative (e.g., step (a) would require untreated lignocellulosic material, step (b) would require unwashed untreated lignocellulosic material).  This gets further confusing with regard to temperatures and dry matter weights (i.e., claims 8, 10 and 11) since it appears that broader ranges for each would be only required.  
Also, claim 2 is similarly situated to claim 1 where steps (a), (b) and (e) recite optional steps.  That is, the claim is unclear whether these steps are optional steps and therefore are not required in the process, or, based on step (c) the steps require the non-option alternative (e.g., step (a) would require untreated lignocellulosic material, step (b) would require unwashed untreated lignocellulosic material).  
Since claims 3-5 and 7-13 depend from indefinite claim 1 and claim 6 depends from indefinite claim 2, where the above claims do not clarify the above points of 
Additionally, with regard to claim 6, “the enzymatic hydrolysis time” lacks antecedent basis in claim 1.  
Further, claim 9 is unclear with the optional limitation since if the optional microorganism is not required, it is unclear the difference between the enzyme composition that is derived from a fungus and the alternative that comprises a fungal enzyme.  Further, based on the above, it appears that if the optional microorganism is not required, it appears that there is a broader range of enzymes (i.e., derived from a fungus) along with a narrow range of fungal enzymes (i.e., Rasamsonia enzymes) present within the same claim.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05 (c).  
Regarding claim 10, “the dry matter content” lacks antecedent basis in claim 1.  
Further, for claim 11, “the dry matter content” lacks antecedent basis in claims 9 and 1.  Additionally, it is unclear whether claim 11 should depend from claim 9 or 10.
It is also noted that claim 13 recites “oxygen-containing gas such as air.”  The claim is unclear regarding the limitation “gas such as air” since it is unclear whether the limitation following “such as” is part of the claimed invention (see MPEP § 2173.05(d)).

Claim Interpretation
As noted above, in view of claim 1, steps (a), (b) and (d) are optional, the broadest reasonable interpretation for claim 1 is that the above optional steps are not present and do not further limit the claims.
Also, in view of claim 2, steps (a), (b) and (e) are optional, the broadest reasonable interpretation for claim 2 is that the above optional steps are not present and do not further limit the claim.
Further, with regard to claims 8-10, due to the optional term, the temperature in claim 8 will be interpreted for the hydrolysis as being conducted at 45°C or more, the enzyme composition of claim 9 will be interpreted as being derived from a fungus, and the dry matter content of claim 10 will be interpreted as 10 wt. % or more.
Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Garner et al. (U.S. PGPUB 2010/0304437; publication date 12/2/2010; cited in the IDS dated 4/27/2020), taken in view of Podkaminer et al. (Biotechnology for Biofuels, Vol. 5, pp. 43-51, published 6/15/2012; cited in the IDS dated 4/27/2020) and Phillips et al. (American Chemical Society Chemical Biology, Vol. 6, No. 12, pp. 1399-1406 electronically published 10/17/2011; cited in the IDS dated 4/27/2020).
The above claim interpretation is expressly incorporated herein. 
Regarding claims 1 and 2, Garner teaches methods to saccharify a cellulosic material (i.e., the cellulosic material can be any material containing cellulose where the predominant polysaccharide is cellulose, then hemicellulose and lignin) to fermentable sugars and convert the fermentable sugars to useful substances (e.g., fuel, ethanol, and/or fermentation products; paragraphs 58 and 219).  The processing of cellulosic material can be accomplished using processes conventional in the art via any conventional biomass processing apparatus (paragraph 220).  Hydrolysis (saccharification) and fermentation, separate or simultaneous, include, but are not limited to, separate hydrolysis and fermentation (SHF); simultaneous saccharification and fermentation (SSF); simultaneous saccharification and cofermentation (SSCF); hybrid 
Garner teaches that the cellulosic material is present during pretreatment in amounts preferably between 10-80 wt. %, and the material can be unwashed or washed using any method known in the art (paragraph 240).
The cellulosic material can subjected to biological pretreatment which promotes the separation and/or release of cellulose, hemicellulose, and/or lignin from cellulosic material (e.g., applying lignin-solubilizing microorganisms; paragraph 246).  Garner teaches that in the hydrolysis step (i.e., saccharification), the cellulosic material is hydrolyzed to break down cellulose and alternatively also hemicellulose to fermentable sugars, such as glucose, cellobiose, xylose, xylulose, arabinose, mannose, galactose, and/or soluble oligosaccharides, where the hydrolysis is performed enzymatically by an enzyme composition (paragraph 247).  Enzymatic hydrolysis is carried out in a suitable aqueous environment under conditions that can be readily determined by one skilled in the art (paragraph 248).  The hydrolysis is performed under conditions suitable for the activity of the enzymes (i.e., optimal for the enzymes; paragraph 248).  The hydrolysis can be carried out as a fed batch or continuous process (paragraph 248).  

Garner also teaches that the types of reactors that can be used include a fed-batch stirred reactor, a batch stirred reactor, a continuous flow stirred reactor with ultrafiltration, and/or a continuous plug-flow column reactor, fluidized bed, upflow blanket, immobilized, and extruder type reactors for hydrolysis and/or fermentation (paragraph 222)
The saccharification can last up to 200 hours, but is typically performed for about 12 to about 96 hours (paragraph 249).  The temperature is in the range of about 25 °C to about 70°C (paragraph 249).  The dry solids content is in the range of preferably about 5 to about 50 wt. % (paragraph 249).  
Garner also teaches that the optimum amounts of the enzymes and polypeptides having cellulolytic enhancing activity depend on several factors including, but not limited to, the mixture of component cellulolytic enzymes, the cellulosic substrate, the concentration of cellulosic substrate, the pretreatment(s) of the cellulosic substrate, temperature, time, and pH (paragraph 250).  
Garner teaches methods for degrading or converting a cellulosic material that comprises treating the cellulosic material with an enzyme composition in the presence of a polypeptide having cellulolytic enhancing activity (paragraph 83).  The method further comprises recovering the degraded or converted cellulosic material, where soluble products of degradation or conversion of the cellulosic material can be separated from 
The enzyme composition can comprise any protein that is useful in degrading or converting a cellulosic material (paragraph 88).  
Garner also teaches that the enzyme composition comprises one or more (several) cellulolytic enzymes and can further comprise one or more (several) hemicellulolytic enzymes (paragraph 89).  The enzyme composition can also comprise one or more (several) cellulolytic enzymes selected from the group consisting of an endoglucanase, a cellobiohydrolase, and a beta-glucosidase and can further comprise one or more (several) proteins selected from the group consisting of a hemicellulase, an expansin, an esterase, a ligninolytic enzyme, a pectinase, a peroxidase, a protease, and a swollenin (paragraph 90).  
Garner further teaches that term "cellulolytic enhancing activity" means a biological activity catalyzed by a GH61 polypeptide that enhances the hydrolysis of a cellulosic material by an enzyme having cellulolytic activity (paragraph 39).  Garner teaches that a mixture of Novozyme’s CELLUCLAST in the presence of 2-3% of total protein weight Aspergillus oryzae beta-glucosidase or 2-3% of total protein weight Aspergillus fumigatus beta-glucosidase of cellulase protein loading is used as the source of the cellulolytic activity (paragraph 39).  Garner teaches that the GH61 polypeptides having cellulolytic enhancing activity enhance the hydrolysis of a cellulosic material catalyzed by enzyme having cellulolytic activity by reducing the amount of cellulolytic enzyme required to reach the same degree of hydrolysis by at least 20-fold (paragraph 40).  
Trichoderma reesei cellulase composition (CELLUCLAST supplemented with Aspergillus oryzae beta-glucosidase and Aspergillus fumigatus GH61B polypeptide; Example 8).  The samples were incubated at 50 °C for 0-168 hours (Example 8).  
In summary and in view of the above teachings, Garner teaches that a cellulosic (i.e. lignocellulosic) material that is washed or unwashed is enzymatically hydrolyzed using an enzyme composition that contains at least two cellulases and at least comprises GH61 (i.e. the GH61 polypeptide) that enhances the activity of the cellulases, where the sugar product produced is then fermented to a fermentation product.
Regarding claim 5, as noted above, Garner teaches that for hydrolysis, the types of reactors that can be used include a fed-batch stirred reactor, a batch stirred reactor, a continuous flow stirred reactor with ultrafiltration, and/or a continuous plug-flow column reactor, fluidized bed, upflow blanket, immobilized, and extruder type reactors for hydrolysis and/or fermentation (paragraph 222).  Also noted is that for suitable process time, temperature and pH conditions can readily be determined by one skilled in the art (paragraph 248).  Such reactor systems were well known in the art at the industrial scale (e.g., 1000 liter or more capacities).  Mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled.  See MPEP § 2144.04(IV).  Also noted, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative 
Regarding claims 6 and 7, as noted above, Garner teaches that the saccharification is generally performed in stirred-tank reactors or fermenters with process times that are typically performed for about 12 to about 96 hours (paragraph 249; i.e., the hydrolysis performs to about 96 hours since the enzymes retain their activity).  
Regarding claim 8, as noted above, the hydrolysis temperature is in the range of about 25 °C to about 70°C (paragraph 249).  
Regarding claim 9 as noted above, the enzymes are derived from a fungus (e.g., Trichoderma reesei cellulase composition (CELLUCLAST supplemented with Aspergillus oryzae beta-glucosidase and Aspergillus fumigatus GH61B polypeptide; paragraph 39 and Example 8). 
Regarding claims 10 and 11, as noted above, the dry solids content is in the range of preferably about 5 to about 50 wt. % (paragraph 249).  
Regarding claim 12, as noted above, Garner teaches that hydrolysis can be carried out as a fed batch or continuous process (paragraph 248).  
As noted above, Garner teaches that the saccharification is generally performed in stirred-tank reactors or fermenters under controlled pH, temperature, and mixing conditions (paragraph 249).  Suitable process time, temperature and pH conditions can readily be determined by one skilled in the art (paragraph 248).  Further, Garner also teaches that the types of reactors that can be used include a fed-batch stirred reactor, a batch stirred reactor, a continuous flow stirred reactor with ultrafiltration, and/or a 
Garner additionally teaches that enzymatic hydrolysis is carried out in a suitable aqueous environment under conditions that can be readily determined by one skilled in the art and that the hydrolysis is performed under conditions suitable for the activity of the enzymes (i.e., optimal for the enzymes; paragraph 248).
Regarding claim 1, Although Garner teaches the use of different known reactors (including stirring reactors), Garner does not explicitly teach that during the enzymatic hydrolysis, oxygen is added to the lignocellulose material via these reactors.
Regarding claims 3, 4 and 13, Garner does not explicitly teach that during the enzymatic hydrolysis, oxygen is added to the lignocellulose material, does not teach that the oxygen is added in the form of bubbles, and that the oxygen is introduced as an oxygen-containing gas.
It is noted that the originally filed specification (page 6, lines 11-16) indicates that oxygen can be added in several ways (e.g., as oxygen gas, oxygen enriched gas such as oxygen enriched air or air), can be added continuously or dis-continuously, where oxygen "is added" is meant that oxygen is added to the liquid phase (comprising the lingo-cellulosic material) in the hydrolysis reactor and not that oxygen is present in the headspace in the reactor above the liquid phase whereby the oxygen has to diffuse from the headspace to the liquid phase.  
Further the originally filed specification (page 6, line 34, to page 7, line 5) indicates that in general, flushing the headspace with air in combination with (vigorous) mixing or stirring may introduce sufficient oxygen into the cellulosic material in the hydrolysis 3, while at larger scale(e.g., a reactor of 50 m3 or more, for example 100 m3), so much energy is needed for vigorous stirring that from economic point of view this will not be applied in a commercially operating process.
Therefore, in view of the teachings within the originally filed specification, the claims are interpreted as actively introducing oxygen (including air containing oxygen) into the process (e.g., via bubbling of oxygen, oxygen enriched air, or air) for the enzymatic hydrolysis.
Podkaminer teaches that hydrolysis in an anaerobic versus an aerobic environment (without adding chemical reductants) was compared (a portion of the anaerobic reaction mixture was transferred to an air-filled vial to test the effect of headspace composition on cellulase activity; page 44, column 2, last paragraph). The tests were conducted both at a low ethanol concentration as well as at a high ethanol concentration of to see if the effects were synergistic (page 45, column 1, first paragraph).  At both ethanol concentrations, cellulose hydrolysis proceeded more slowly under anaerobic conditions than aerobic conditions (page 45, column 2, first paragraph).  Control experiments were performed in order to rule out protease activity as the underlying cause (page 45, column 2, first paragraph).  Both conditions showed a pattern of similar glucose concentrations over time and an increase in hydrolysis upon aeration, ruling out the potential of protease activity in spent medium (page 45, column 2, first paragraph).  Thus, the clear difference observed between cellulose hydrolysis in aerobic and anaerobic conditions was due to the anaerobicity itself. All samples which were transferred from an anaerobic bottle to an aerobic bottle displayed a boost in glucose 
Podkaminer teaches that to confirm the effect of aeration directly, samples were removed every 24 hours and transferred to sterile air-filled bottles and as a control, samples were also drawn and placed into bottles purged with nitrogen gas to remove all oxygen (page 45, column 2, first paragraph).  Upon transfer to the air-filled bottles sugars immediately accumulated, while ethanol production continued at a declining rate in nitrogen-filled bottles (page 45, column 2, first paragraph).  
Phillips teaches that the formation of oxidized sugars by GH61 was oxygen dependent, suggesting that GH61 are oxidases (page 1402, column 2, paragraph 1).  Evidence that GH61s are copper enzymes requiring electron transfer from CDH to cleave cellulose in an oxygen-dependent manner provides the basis to propose a chemical mechanism for a new group of enzymes acting as polysaccharide monooxygenases (PMOs) (page 1402, column 2, paragraph 1).  
A person of ordinary skill in the art, based on the teachings of Podkaminer and Phillips, would have been motivated to utilize the type of available hydrolysis reactors taught in Garner (e.g., a fed-batch stirred reactor, a batch stirred reactor, a continuous flow stirred reactor with ultrafiltration, and/or a continuous plug-flow column reactor, fluidized bed, upflow blanket, immobilized, paragraph 222), where oxygen is introduced by bubbles via sparger or bubbler or aerator at the bottom of the tank so as to provide oxygen to the hydrolysis process, since such reactors and air systems were known, while Podkaminer teaches that aeration causes a boost in glucose production and Phillips teaches that the formation of oxidized sugars by GH61 was oxygen dependent, 
A person of ordinary skill in the art would have had a reasonable expectation of success in adding air (oxygen) into the Garner hydrolysis reactor since Garner teaches a GH61 polypeptide enhances the hydrolysis of a cellulosic material by an enzyme having cellulolytic activity (paragraph 39) and that Podkaminer teaches that the addition of aeration increases glucose production, which would provide an advantage to the process of Garner by improving the method via utilizing known industrial reactors that can provide air into the hydrolysis and increase sugar production with less enzyme.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164  re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. §§ 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 C.F.R. § 3.73(b). 
See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
the following double-patenting rejections will not be held in abeyance.  See 37 CFR § 1.111(b), which allows that some objections may be held in abeyance but includes no provision for holding rejections in abeyance.  Section 1.111(b) also requires Applicant to respond to each rejection with “arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”  For each rejection, for example, Applicant might provide a proper terminal disclaimer (or at least indicate a willingness to submit one when double patenting is the only remaining issue); explain why the rejection is overcome by amendments; provide convincing arguments that the rejection was made in error; and/or explain why amendments or claim cancellations in the copending applications have rendered the rejection moot. If any of the conflicting pending applications matures to a patent, modifying the rejection to account for claim-number changes will not constitute a new ground of rejection.  

Claims 1-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 9,957,528.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  
U.S. Patent No. 9,957,528 claim 1 is directed to a process for preparation of a sugar product from ligno-cellulosic material that comprises enzymatic hydrolysis, in a reactor, of ligno-cellulosic material using an enzyme composition comprising at least two cellulases and whereby the enzyme composition at least comprises GH61, where the enzymatic hydrolysis occurs for a first part of time and a subsequent second part of time and (i) during the first part of time oxygen is added to the ligno-cellulosic material to 3 to 0.12 mol/m3, during the second part of time the concentration of dissolved oxygen is at a concentration at least 50% less than during the first part of time, and the first part of time is 2% to 80% of the total enzymatic hydrolysis time, or (ii) during the first part of time dissolved oxygen in the ligno-cellulosic material is at a concentration that is at least 50% less than during the second part of time, during the second part of time oxygen is added to the ligno-cellulosic material to maintain a concentration of dissolved oxygen in the range of 0.02 mol/m3 to 0.12 mol/m3, and the second part of time is 2% to 80% of the total enzymatic hydrolysis time and dissolved oxygen is measured under normal atmospheric pressure and at about 62 °C; the reactor has a volume of 1 m3 or more and the ligno-cellulosic material has a dry matter content of 10 wt. % or more.  Claim 1 reads on instant claims 1, 2, 5 and 9.
Dependent claims 2-7 limit the amount of percent oxygen is added, which reads on instant claim 3.
Dependent claims 8-10 read on instant claims 6-8.
Dependent claim 11, 15 and 16 read on instant claim 9.
Dependent claim 12 reads on instant claims 10 and 11.
Dependent claim 13 reads on instant claim 12.
Dependent claim 14 reads on instant claims 4 and 13.
Dependent claims 17-26 read on instant claims 1-3. 
Dependent claim 27 reads on instant claim 2.
It is noted that claim 1 of U.S. Patent No. 9,957,528 is a species claim to instant claim 1 since U.S. Patent No. 9,957,528 claim 1 is directed to a narrower limitation of the 
It is also noted that claim 1 of U.S. Patent No. 9,957,528 is a species claim to instant claim 2 since U.S. Patent No. 9,957,528 claim 1 is directed to a narrower limitation of oxygen additions performed in the wherein statement.  
Therefore, in light of the above, the limitations within claim 1 of U.S. Patent No. 9,957,528 are narrower in comparison to the limitations of instant claims 1 and 2; thereby claim 1 of U.S. Patent No. 9,957,528 are a species and anticipate instant claims 1 and 2. 
As indicated in MPEP § 2132.02, “A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus.”  The species in that case will anticipate the genus.  In re Slayter, 276 F.2d 408, 411, 125 USPQ 345, 347 (CCPA 1960); In re Gosteli, 872 F.2d 1008, 10 USPQ2d 1614 (Fed. Cir. 1989).  
Thus, claim 1 of U.S. Patent No. 9,957,528 fully encompass the limitations of the instant claims, therefore a one-way determination of obviousness double patenting has been established.
Accordingly, claims 1-13 of the instant Application encompass and/or are encompassed by claims 1-27 of U.S. Patent No. 9,957,528.  

Claims 1-5 and 7-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9,982,280.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  
U.S. Patent No. 9,982,280 claim 1 is directed to a process for preparation of a sugar product from ligno-cellulosic material that comprises enzymatic hydrolysis, in a 3 to 0.12 mol/m3, during the second part of time the concentration of dissolved oxygen is at a concentration at least 50% less than during the first part of time, and the first part of time is 2% to 80% of the total enzymatic hydrolysis time or (ii) during the first part of time dissolved oxygen in the ligno-cellulosic material is at a concentration that is at least 50% less than during the second part of time during the second part of time oxygen is added to the ligno-cellulosic material to maintain a concentration of dissolved oxygen in the range of 0.02 mol/m3 to 0.12 mol/m3 and the second part of time is 2% to 80% of the total enzymatic hydrolysis time and dissolved oxygen is measured under normal atmospheric pressure and at about 62 °C, the reactor has a volume of 1 m3 or more and the ligno-cellulosic material has a dry matter content of 10 wt. % or more.  Claim 1 reads on instant claims 1-5, 10, 11 and 13.
Dependent claims 2 and 3 limit the amount of oxygen, which reads on instant claim 3.
Dependent claims 4 and 5 read on instant claims 7 and 8.
Dependent claims 6, 10 and 11 read on instant claim 9.
Dependent claims 7 and 8 read on instant claims 10-12.

Dependent claims 12-27 read on instant claims 1-3.
Dependent claim 28 reads on instant claim 2.
It is noted that claim 1 of U.S. Patent No. 9,982,280 is a species claim to instant claims 1 and 2 since U.S. Patent No. 9,982,280 claim 1 is directed to a narrower limitation of oxygen additions performed in the wherein statement, while the instant Application claim 1 is to generic amounts of oxygen.  
Therefore, in light of the above, the limitations within claim 1 of U.S. Patent No. 9,982,280 are narrower in comparison to the limitations of instant claims 1 and 2; thereby claim 1 of U.S. Patent No. 9,982,280 are a species and anticipate instant claims 1 and 2 (see the above paragraphs concerning MPEP § 2132.02; herein relied upon). 
Thus, claim 1 of U.S. Patent No. 9,982,280 fully encompass the limitations of the instant claims, therefore a one-way determination of obviousness double patenting has been established.
Accordingly, claims 1-5 and 7-13 of the instant Application encompass and/or are encompassed by claims 1-28 of U.S. Patent No. 9,982,280.  

Claims 1-5 and 8-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3-8, 10, 14-31, 37, 38, 41 and 42 of U.S. Patent No. 10,087,475.  
Although the conflicting claims are not identical, they are not patentably distinct from each other.  U.S. Patent No. 10,087,475 claim 1 is directed to a process for the preparation of a sugar product from lignocellulosic material that comprises optionally, pretreatment of the lignocellulosic material b) optionally, washing of the optionally 
Dependent claim 2 and 32-34 limits the amount of millimolar oxygen added post pretreatment and during enzymatic hydrolysis.
Dependent claim 3 read on instant claims 4 and 13.
Dependent claim 4 reads on instant claim 5.
Dependent claim 5 read on instant claim 8.
Dependent claim 6 reads on instant claim 9.
Dependent claim 7, 37 and 38 reads on instant claims 10 and 11.
Dependent claim 8 reads on instant claim 12.
Dependent claims 9 and 10 read on instant claims 4 and 13.
Dependent claims 14-31 reads on instant claim 3.
U.S. Patent No. 10,087,475 claim 41 is directed to a process for the preparation of a fermentation product which is worded similarly to claim 1.  Claim 41 reads on instant claim 2.

It is noted that claims 1 and 41 of U.S. Patent No. 10,087,475 are species claims to instant claims 1 and 2 since U.S. Patent No. 10,087,475 claims 1 and 41 are directed to a narrower limitation of the added oxygen gas into the bioreactor, which is from the headspace, while the instant Application claims 1 and 2 is to a generic source of oxygen.  
Therefore, in light of the above, the limitations within claims 1 and 41 of U.S. Patent No. 10,087,475 are narrower in comparison to the limitations of instant claims 1 and 2; thereby claims 1 and 41 of U.S. Patent No. 10,087,475 are a species and anticipate instant claims 1 and 2 (see the above paragraphs concerning MPEP § 2132.02; herein relied upon). 
Thus, claims 1 and 41 of U.S. Patent No. 10,087,475 fully encompass the limitations of the instant claims, therefore a one-way determination of obviousness double patenting has been established.
Accordingly, claims 1-5 and 8-13 of the instant Application encompass and/or are encompassed by claims 1, 3-8, 10, 14-31, 37, 38, 41 and 42 of U.S. Patent No. 10,087,475.  

Claims 1-5 and 7-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,131,923.  Although the conflicting claims are not identical, they are not patentably distinct from each other.   
U.S. Patent No. 10,131,923 claim 1 is directed to a process for preparation of a fermentation product from ligno-cellulosic material that comprises enzymatic hydrolysis, in a reactor, of ligno-cellulosic material using an enzyme composition that comprises at 3 to 0.12 mol/m3, during the second part of time the concentration of dissolved oxygen is at a concentration at least 50% less than during the first part of time, and the first part of time is 2% to 80% of the total enzymatic hydrolysis time; or (ii) during the first part of time dissolved oxygen in the ligno-cellulosic material is at a concentration that is at least 50% less than during the second part of time, during the second part of time oxygen is added to the ligno-cellulosic material to maintain a concentration of dissolved oxygen in the range of 0.02 mol/m3 to 0.12 mol/m3, and the second part of time is 2% to 80% of the total enzymatic hydrolysis time; and dissolved oxygen is measured under normal atmospheric pressure and at about 62 °C, the reactor has a volume of 1 m3 or more, and the ligno-cellulosic material has a dry matter content of 10 wt. % or more.  Claim 1 reads on instant claims 1-3, 5, 10 and 11.
Dependent claims 2 and 3 limit the amount of oxygen.
Dependent claims 4 and 5 read on instant claims 7 and 8.
Dependent claims 6, 10 and 11 read on instant claim 9.
Dependent claims 7 and 8 read on instant claims 10-12.
Dependent claim 9 reads on instant claims 4 and 13.

It is noted that claim 1 of U.S. Patent No. 10,131,923 is a species claim to instant claims 1 and 2 since U.S. Patent No. 10,131,923 claim 1 is directed to a narrower limitation of oxygen additions performed in the wherein statement, while the instant Application claims 1 and 2 are to generic amounts of added oxygen.  
Therefore, in light of the above, the limitations within claim 1 of U.S. Patent No. 10,131,923 are narrower in comparison to the limitations of instant claims 1 and 2; thereby claim 1 of U.S. Patent No. 10,131,923 are a species and anticipate instant claims 1 and 2 (see the above paragraphs concerning MPEP § 2132.02; herein relied upon). 
Thus, claim 1 of U.S. Patent No. 10,131,923 fully encompass the limitations of the instant claims, therefore a one-way determination of obviousness double patenting has been established.
Accordingly, claims 1-5 and 7-13 of the instant Application encompass and/or are encompassed by claims 1-26 of U.S. Patent No. 10,131,923.  

Claims 1-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 10,144,939.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  
U.S. Patent No. 10,144,939 claim 1 is directed to a process for preparation of a sugar product from lignocellulosic material that comprises enzymatic hydrolysis of the lignocellulosic material using an enzyme composition that comprises at least two cellulases and where the enzyme composition at least comprises a lytic polysaccharide monooxygenase (LPMO), wherein oxygen is consumed in amounts corresponding to 3 when measured at about 62 °C and normal atmospheric pressure.  Claim 1 reads on instant claim 1.
U.S. Patent No. 10,144,939 claim 2 is directed a process for preparation of a fermentation product from lignocellulosic material and fermentation of the fermentation product, which is similarly worded as claim 1.  Claim 2 reads on instant claim 2.
Dependent claims 3 and 4 read on instant claims 1 and 2.
Dependent claim 5-14 read on instant claims 3-9 and 13.
Dependent claims 19 and 20 read on instant claims 10-12.
Dependent claims 21-26 read on instant claim 1.
Dependent claims 27-32 read on instant claim 2.
It is noted that claims 1 and 2 of U.S. Patent No. 10,144,939 are species claims to instant claims 1 and 2 since U.S. Patent No. 10,144,939 claims 1 and 2 are directed to a narrower limitation of the oxygen consumption in the wherein statement (for both claims 1 and 2) and claim 2 is further narrowed with a LPMO.  
Therefore, in light of the above, the limitations within claims 1 and 2 of U.S. Patent No. 10,144,939 are narrower in comparison to the limitations of instant claims 1 and 2; thereby claims 1 and 2 of U.S. Patent No. 10,144,939 are a species and anticipate instant claims 1 and 2 (see the above paragraphs concerning MPEP § 2132.02; herein relied upon). 

Accordingly, claims 1-13 of the instant Application encompass and/or are encompassed by claims 1-32 of U.S. Patent No. 10,144,939.  

Claims 1-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2 and 5-17 of U.S. Patent No. 10,337,040.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  
U.S. Patent No. 10,337,040 claim 1 is directed to a process for the preparation of a sugar product from lignocellulosic material that comprises enzymatic hydrolysis and oxidation of the lignocellulosic material in the presence of an enzyme composition comprising at least two cellulases and a lytic polysaccharide monooxygenase (LPMO); adding 20-10,000 mmol of oxygen per kg glucan to the lignocellulosic material during the enzymatic hydrolysis; wherein the enzymatic hydrolysis is conducted until at least 70% of available sugar in the lignocellulosic material is released; and wherein at the end of the enzymatic hydrolysis the amount of gluconic acid formed during oxidation of the lignocellulosic material is kept between 3 to 10 g/kg glucan present in the lignocellulosic material.  Claim 1 reads on instant claim 1.
U.S. Patent No. 10,337,040 claim 2 is directed a process for preparation of a fermentation product from lignocellulosic material and fermentation of the fermentation product, which is similarly worded as claim 1.  Claim 2 reads on instant claim 2.
Dependent claims 5-17 read on instant claims 3-13.

Therefore, in light of the above, the limitations within claims 1 and 2 of U.S. Patent No. 10,337,040 are narrower in comparison to the limitations of instant claims 1 and 2; thereby claims 1 and 2 of U.S. Patent No. 10,337,040 are a species and anticipate instant claims 1 and 2 (see the above paragraphs concerning MPEP § 2132.02; herein relied upon). 
Thus, claims 1 and 2 of U.S. Patent No. 10,337,040 fully encompass the limitations of the instant claims, therefore a one-way determination of obviousness double patenting has been established.
Accordingly, claims 1-13 of the instant Application encompass and/or are encompassed by claims 1, 2 and 5-17 of U.S. Patent No. 10,337,040.  

Claims 1-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 and 22-39 of U.S. Patent No. 10,731,192.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  
U.S. Patent No. 10,731,192 claim 1 is directed to a process for preparing a sugar product from ligno-cellulosic material that comprises enzymatic hydrolysis, in a reactor, of the ligno-cellulosic material using an enzyme composition comprising at least two cellulases and whereby the enzyme composition at least comprises GH61; wherein oxygen is added continuously or discontinuously to the ligno-cellulosic material during the 3 or more; and the ligno-cellulosic material has a dry matter content of 10 wt % or more.  Claim 1 reads on instant claims 1, 2 and 5.
U.S. Patent No. 10,731,192 claim 22 is directed to a process for preparing a sugar product and is similarly worded as claim 1 except that the oxygen added is in the second half of the hydrolysis. Claim 22 reads on instant claims 1-3 and 5.
Dependent claims 2, 23 and 42 further comprise fermentation to a product, which reads on instant claim 2.
Dependent claims 3-12 and 24-33 reads on instant claims 2-4 and 6-13.
Dependent claims 13-18 and 34-39 reads on instant claims 1 and 2.
It is noted that claim 1 of U.S. Patent No. 10,731,192 is a species claim to instant claims 1 and 2 since U.S. Patent No. 10,731,192 claim 1 is directed to a narrower limitation of a reactor volume of 1 m3 or more, and a dry matter content, while the instant Application claims 1 and 2 are not so limited.  
Therefore, in light of the above, the limitations within claim 1 of U.S. Patent No. 10,731,192 are narrower in comparison to the limitations of instant claims 1 and 2; thereby claim 1 of U.S. Patent No. 10,731,192 is a species and anticipates instant claims 1 and 2 (see the above paragraphs concerning MPEP § 2132.02; herein relied upon). 
Thus, claim 1 of U.S. Patent No. 10,731,192 fully encompass the limitations of the instant claims, therefore a one-way determination of obviousness double patenting has been established.
Accordingly, claims 1-13 of the instant Application encompass and/or are encompassed by claims 1-18 and 22-39 of U.S. Patent No. 10,731,192.  

Claims 1-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,597,689.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  
U.S. Patent No. 10,597,689 claim 1 is directed to a process for the preparation of a sugar product from lignocellulosic material that comprises a) pretreatment of the lignocellulosic material, b) optionally, washing of the pretreated lignocellulosic material, c) enzymatic hydrolysis of the optionally washed and/or pretreated lignocellulosic material using an enzyme composition comprising at least two cellulases and whereby the enzyme composition at least comprises lytic polysaccharide monooxygenase (LPMO), and d) optionally, recovery of a glucose-containing composition, where oxygen is consumed in amounts corresponding to between 20 and 5000 mmol molecular oxygen per kg glucan present in the lignocellulosic material, the oxygen is added after the pretreatment and before and/or during the enzymatic hydrolysis of the lignocellulosic material, and wherein the dissolved oxygen concentration in the enzymatic hydrolysis is more than 0.02 mol/m3 when measured at about 62 °C and normal atmospheric pressure.  Claim 1 reads on instant claims 1-4.
U.S. Patent No. 10,597,689 claim 2 is directed to a process for the preparation of a fermentation product from lignocellulosic material that comprises a) pretreatment of the lignocellulosic material, b) optionally, washing of the pretreated lignocellulosic material, c) enzymatic hydrolysis of the optionally washed and/or pretreated lignocellulosic material using an enzyme composition comprising at least two cellulases and whereby the enzyme composition at least comprises lytic polysaccharide monooxygenase (LPMO), and 3 when measured at about 62 °C and normal atmospheric pressure.  Claim 2 reads on instant claims 1-4.
Dependent claims 5-15 read on instant claims 3-13.
Dependent claims 11, 14 and 18 read on instant claim 9.
Dependent claim 15 reads on instant claims 13.
Dependent claims 16 and 17 read on instant claim 8.
Dependent claims 19 and 20 read on instant claims 10 and 11.
It is noted that claim 1 of U.S. Patent No. 10,597,689 is a species claim to instant claims 1 and 2 since U.S. Patent No. 10,597,689 claim 1 is directed to a narrower limitation of oxygen additions performed in the wherein statement, while the instant Application claim 1 is to generic amounts of added oxygen.  
Therefore, in light of the above, the limitations within claim 1 of U.S. Patent No. 10,597,689 are narrower in comparison to the limitations of instant claims 1 and 2; thereby claim 1 of U.S. Patent No. 10,597,689 are a species and anticipate instant claims 1 and 2 (see the above paragraphs concerning MPEP § 2132.02; herein relied upon). 

Accordingly, claims 1-13 of the instant Application encompass and/or are encompassed by claims 1-27 of U.S. Patent No. 10,597,689.  

Claims 1-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16, 18-20 and 22-24 of U.S. Patent No. 10,717,995.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  
U.S. Patent No. 10,717,995 claim 1 is directed to a process for preparation of a sugar product from ligno-cellulosic material that comprises enzymatic hydrolysis of ligno-cellulosic material using an enzyme composition comprising at least two cellulases and whereby the enzyme composition at least comprises GH61; whereby between 0.1 and 7.5 mg enzyme composition/g glucan (on dry matter and enzyme as protein) or between 0.05 and 3.0 mg enzyme composition/g feedstock (on dry matter and enzyme as protein) is used; and wherein the enzymatic hydrolysis occurs for a first part of time and a subsequent second part of time; during the first part of time dissolved oxygen in the ligno-cellulosic material is at a concentration that is at least 50% less than during the second part of time, during the second part of time oxygen is added to the ligno-cellulosic material continuously, and the second part of time is 2% to 80% of the total enzymatic hydrolysis time; and the ligno-cellulosic material has a dry matter content of 10 wt % or more.  Claim 1 reads on instant claims 1, 2, 10 and 11.

Dependent claims 3 and 10 read on instant claims 1 and 2.
Dependent claim 4 reads on instant claim 5.
Dependent claims 5-7 and 11-14 read on instant claims 6-9.
Dependent claims 8 and 15 read on instant claim 12.
Dependent claim 9 reads on instant claims 3, 4 and 13.
Dependent claims 19 and 20 read on instant claims 9-11.
It is noted that claims 1 and 2 of U.S. Patent No. 10,717,995 are species claims to instant claims 1 and 2 since U.S. Patent No. 10,717,995 claims 1 and 2 are directed to a narrower limitation of oxygen additions performed in the wherein statement, while the instant Application claim 1 is to generic amounts of added and oxygen.  
Therefore, in light of the above, the limitations within claims 1 and 2 of U.S. Patent No. 10,717,995 are narrower in comparison to the limitations of instant claims 1 and 2; thereby claims 1 and 2 of U.S. Patent No. 10,717,995 are species claims and anticipate instant claims 1 and 2 (see the above paragraphs concerning MPEP § 2132.02; herein relied upon). 
Thus, claim 1 of U.S. Patent No. 10,717,995 fully encompass the limitations of the instant claims, therefore a one-way determination of obviousness double patenting has been established.


Claims 1-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2 and 5-17 of U.S. Patent No. 10,947,573.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  
U.S. Patent No. 10,947,573 claim 1 is directed to a process for the preparation of a sugar product from lignocellulosic material, comprising: optionally, pretreatment of the lignocellulosic material; optionally, washing of the optionally pretreated lignocellulosic material; enzymatic hydrolysis of the lignocellulosic material, the optionally washed and/or the optionally pretreated lignocellulosic material in the presence of an enzyme composition comprising at least two cellulases and at least a lytic polysaccharide monooxygenase (LPMO); adding 20-10,000 mmol of oxygen per kg glucan to the lignocellulosic material during the enzymatic hydrolysis; and optionally, recovery of a glucose-containing composition; thereby producing the sugar product; wherein at the end of the enzymatic hydrolysis the amount of gluconic acid formed during oxidation of the lignocellulosic material is kept between 3 to 10 g/kg glucan present in the lignocellulosic material.  Claim 1 reads on instant claim 1.
U.S. Patent No. 10,947,573 claim 2 is directed a process for preparation of a fermentation product from lignocellulosic material and fermentation of the fermentation product, which is similarly worded as claim 1.  Claim 2 reads on instant claim 2.
Dependent claims 5-17 read on instant claims 3-13.

Therefore, in light of the above, the limitations within claims 1 and 2 of U.S. Patent No. 10,947,573 are narrower in comparison to the limitations of instant claims 1 and 2; thereby claims 1 and 2 of U.S. Patent No. 10,947,573 are a species and anticipate instant claims 1 and 2 (see the above paragraphs concerning MPEP § 2132.02; herein relied upon). 
Thus, claims 1 and 2 of U.S. Patent No. 10,947,573 fully encompass the limitations of the instant claims, therefore a one-way determination of obviousness double patenting has been established.
Accordingly, claims 1-13 of the instant Application encompass and/or are encompassed by claims 1, 2 and 5-17 of U.S. Patent No. 10,947,573.  

Claims 1-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,907,183.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  
U.S. Patent No. 10,907,183 claim 1 is directed to a process for the preparation of a sugar product from lignocellulosic material that comprises the following steps a) optionally, pretreatment of the lignocellulosic material, b) optionally, washing of the optionally pretreated lignocellulosic material, c) enzymatic hydrolysis of the optionally washed and/or optionally pretreated lignocellulosic material using an enzyme 
U.S. Patent No. 10,907,183 claim 2 is directed a process for preparation of a fermentation product from lignocellulosic material and fermentation of the fermentation product, which is similarly worded as claim 1.  Claim 2 reads on instant claim 2.
Dependent claim 5-14 read on instant claims 3-13.
Dependent claim 15 reads on instant claims 4 and 13.
It is noted that claims 1 and 2 of U.S. Patent No. 10,907,183 are species claims to instant claims 1 and 2 since U.S. Patent No. 10,907,183 claims 1 and 2 are directed to a narrower limitation of the oxygen consumption in the wherein statement (for both claims 1 and 2) and claim 2 is further narrowed with a LPMO.  
Therefore, in light of the above, the limitations within claims 1 and 2 of U.S. Patent No. 10,907,183 are narrower in comparison to the limitations of instant claims 1 and 2; thereby claims 1 and 2 of U.S. Patent No. 10,907,183 are a species and anticipate instant claims 1 and 2 (see the above paragraphs concerning MPEP § 2132.02; herein relied upon). 

Accordingly, claims 1-13 of the instant Application encompass and/or are encompassed by claims 1-15 of U.S. Patent No. 10,907,183.  

Claims 1-13 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3 and 5-13 of co-pending Application No. 16/856,143.  Although the conflicting claims are not identical, they are not patentably distinct from each other.
Co-pending Application No. 16/856,143 claim 1 is directed to a process for the preparation of a sugar product from ligno-cellulosic material, comprising: a) optionally pre-treatment of the ligno-cellulosic material; b) optionally washing of the optionally pre-treated ligno-cellulosic material; c) enzymatic hydrolysis of the optionally washed and/or optionally pre-treated ligno-cellulosic material using an enzyme composition comprising at least two cellulase and whereby the enzyme composition at least comprises GH61; d) whereby less than 7.5 mg enzyme composition/g glucan (on dry matter and enzyme as protein) or less than 3.0 mg enzyme composition/g feedstock (on dry matter and enzyme as protein) is used; and e) optionally recovery of a sugar product; wherein after the pre-treatment and before and/or during the enzymatic hydrolysis oxygen is added to the ligno-cellulosic material.  Claim 1 reads on instant claim 1.
Co-pending Application No. 16/856,143 claim 2 is directed a process for preparation of a fermentation product from lignocellulosic material and fermentation of the 
Dependent claim 3 reads on instant claims 3 and 4.
Dependent claims 5-13 reads on instant claims 5-13.
It is noted that co-pending Application No. 16/856,143 claims 1 and 2 are species claims to instant claims 1 and 2 since co-pending Application No. 16/856,143 claims 1 and 2 are directed to a narrower limitation of the added enzyme amounts, while instant claims 1 and 2 are to a generic enzyme amount.  
Therefore, in light of the above, the limitations within co-pending Application No. 16/856,143 claims 1 and 2 are narrower in comparison to the limitations of instant claims 1 and 2; thereby co-pending Application No. 16/856,143 claims 1 and 2 are a species and anticipate instant claims 1 and 2 (see the above paragraphs concerning MPEP § 2132.02; herein relied upon). 
Thus, co-pending Application No. 16/856,143 claims 1 and 2 fully encompass the limitations of instant claims 1 and 2, therefore a one-way determination of obviousness double patenting has been established.
Accordingly, claims 1-13 of the instant Application encompass and/or are encompassed by claims 1-3 and 5-13 of co-pending Application No. 16/856,143.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
No claims are allowed.  No claims are free of the art.


If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Sharmila Landau, can be reached at (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Paul D. Pyla
Examiner, Art Unit 1653

/Soren Harward/Primary Examiner, Art Unit 1631